DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to a response filed 10/8/2021.
Claims 1-10 and 12-22 are pending in this application. Claims 1-7 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim in the reply filed 6/25/2021. 
	This application claims benefit of U.S. provisional application 62/962,063 filed 1/16/2020 and 63/026,554 filed 5/18/2020. The status of the first line should be updated to include all priority references. 

Information Disclosure Statement
Information disclosure statement filed 9/20/2021 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The document listed as a Search Report has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Response to Amendments
Applicants amendment is sufficient to overcome all previous rejections. 

  Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 8-10, 12-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP teaches, “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). 
The claims in this case introduce by amendment that the “wherein the introducing the effective dose of the gene vector is sufficient to kill melanocytes in a stroma of the healthy iris of the eye without inducing signs of inflammation in the anterior chamber”. However, this is not supported by the specification. This, therefore, requires that the gene vector be one that mediates killing without inducing inflammation. The specification is clear that this is a challenge. 
[0135] Viruses such as Adenovirus (AV), adeno-associated virus (AAV), retrovirus, and lentivirus have been found to efficiently transport genes into the cornea. Adenovirus and retrovirus can successfully deliver genes into the cornea, for example, for short periods of time with mild-to-severe inflammatory responses. However, both of these vectors are of limited use for gene therapy because of their inability to transduce low/non-dividing cells such as corneal endothelium and keratocytes, and induction of immune reactions. AAV and disabled lentivirus vectors offer better alternatives for delivering genes into eye tissues because of their ability to transduce slow/non-dividing cells and ability to provide long-term transgene expression. The origin of lentivirus vectors (equine infectious anemia virus and HIV) is a concern and significantly dampens enthusiasm for its use in human patients. Among viral vectors, AAV is a good choice for gene therapy because of their potency and safety profile. Recombinant AAV vectors have 

Therefore, one would not look to a viral vector other than AAV. However, the issue of plasmid DNA directly injected is raised by the specification. 
[0143] Introduction of plasmid DNA expressing therapeutic genes into target cells without use of viruses falls under the broad category of nonviral gene transfer methods. Nonviral gene therapy is considered safer than viral gene therapy due to low toxicity, immunogenicity, and pathogenicity. Additionally, plasmid vector production is straightforward and cost-effective. Nevertheless, low transfection efficiency is a major issue. A brief description of these techniques follows.

However, the claim also calls for an effective dose to kill melanocytes and change the floor of the iris. The specification cautions against low transduction efficiency above. To this end, AAV6 alone was used in the examples to change eye color. And, the art supports the use of AAV (112 first below). 
While one of skill in the art can readily envision numerable species of gene vector sequences to be used in the instant method, the fact remains that the actual gene vector cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences sufficient to kill melanocytes in a stroma of the healthy iris of the eye without inducing signs of inflammation in the anterior chamber. “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Rather, the specification is directed to a promoter that is produced by operable linkage of more than one cis-acting element.  The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.   Claiming all vectors that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived.  In this case, applicants claim a genus of promoter that are not described in the specification.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 12-16 and 19-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of changing a color of a subject’s healthy iris wherein the method comprises administering an effective dose into the anterior chamber of an eye of the subject wherein the gene vector is an AAV vector comprising a suicide gene operably linked to a melanocyte-specific gene promoter, wherein the effective dose is sufficient to kill the melanocytes in the stroma without inducing inflammation in the anterior chamber thus changing the color of the iris, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of transducing melanocytes in the stroma of the iris of a subject’s eye in order to render the cells dead and thus change the color of the eye.
2) Scope of the invention.  The scope of the invention is fairly limited except in terms of the vector used to transduce the cells. The vector is any.        
3) Number of working examples and guidance.  The specification teaches only one exemplification of the method wherein AAV6 is used to transduce cells. 
4) State of the art.  The art of transducing eyes has been widely studied. It is an immune privileged space that benefits form gene therapy as a number of the disorders have been characterized.  However, as is the case with most gene therapy, the obstacles are in the delivery methods. AAV has been used with success wherein the only approved treatment is Luxturna (AAV2 expressing RPE65). 
AAV vectors are currently the viral vector of choice for retinal gene transfer. Compared with other viral vectors, AAV exhibits an improved safety profile because of its low integration frequency and low immunogenicity and non-pathogenicity of its parental form[12].

The obstacles in developing vectors for the eye are inflammation, immunogenicity, safety and transduction ability. 
For the reasons discussed earlier, alternatives to viral vectors for ocular gene delivery are being considered. Compared with viral vectors, no-viral vectors (naked plasmid DNA, oligonucleotides, and RNA) have a better safety profile (less immunogenic and lower risk of insertional mutagenesis), a larger cargo capacity, the potential for repeated administration, and are more easily produced on a large scale. However, the ability of naked DNA molecules to transduce cells is usually not effective unless the DNA is complexed with other chemical molecules or physical methods are applied to force its cellular entry and nuclear import.

As of this application, the known vectors for successfully mediating transduction were limited to AAV. 
5) Amount of Experimentation Required.
Applicants have created a method of transducing stromal space to kill melanocytes without causing inflammation wherein AAV6 is used to mediate the effect. Applicants have provided no evidence that it can be extrapolated to any other vector. In view of the unpredictability of the art of predicting the functional and structural nature of “gene vectors” to mediate this effect: undue experimentation would be required to practice the claimed methods with reasonable expectation of success, absent a specific and detailed description in the specification.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of ay gene vector, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633